Citation Nr: 9936257	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fingernail fungus.

2.  Entitlement to service connection for dermatitis of the 
hands secondary to exposure to herbicides.

3.  Entitlement to service connection for a disability of 
both knees.

4.  Entitlement to an increased rating for a compression 
fracture of T10-11 with limitation of motion, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
degenerative joint disease, lumbar spine, currently evaluated 
as 40 percent disabling.

6.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

7.  Entitlement to a total compensation rating on the basis 
of individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter arises from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was previously before the Board in April 
1999.  In September 1999 the veteran testified at a Board 
video conference hearing in lieu of a Travel Board hearing.

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in September 1999.  The 
veteran's representative waived initial RO consideration of 
this evidence in accordance with the provisions of 38 C.F.R. 
§ 20.1304 (1999).

This issues of entitlement to an increased rating for a 
compression fracture of T10-11 with limitation of motion, 
entitlement to an increased rating for post-traumatic 
degenerative joint disease of the lumbar spine, entitlement 
to an increased rating for bilateral pes planus, and 
entitlement to a total compensation rating on the basis of 
individual unemployability due to service-connected 
disabilities will be addressed in the remand portion of this 
decision.

In a statement dated in September 1999, the veteran raised 
the issue of entitlement to service connection for disability 
of the knees secondary to his service-connected disabilities.  
He has indicated that VA physicians have informed him that 
his disabilities of the knees are related to his service-
connected back disabilities.  However, current VA records do 
not reflect such a statement.  The veteran is advised that it 
is necessary to submit such statement of etiology in order to 
present a well-grounded claim.  If the veteran knows the 
names of the VA doctors who made such statements, he should 
provide such information accordingly.  At any rate, as this 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's fingernail fungus and his military service or any 
incident during such service.

2.  There is no medical evidence of a nexus between the 
veteran's dermatitis of the hands and his military service or 
any incident during such service.

3.  There is no medical evidence of a nexus between the 
veteran's disability of the knees and his military service or 
any incident during such service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for fingernail fungus is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for dermatitis of the hands secondary to exposure to 
herbicides is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a disability of both knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as arthritis, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

A.  Fingernail Fungus

The veteran's service medical records are negative for any 
treatment or complaints related to a fingernail fungus 
condition.  The veteran's skin and musculoskeletal system 
were clinically evaluated as normal on his March 1970 
separation examination.

An October 1981 private medical record reflects a diagnosis 
of onycholysis with presumed yeast infection of the nails.  
An April 1983 private medical record contains an entry 
stating that the problem with the fungus would probably never 
totally clear.

A review of the record shows that there is no medical 
evidence linking the veteran's fingernail fungus to his 
military service or any incident during such service.  
Further, there is no medical opinion relating his fingernail 
fungus to any claimed continuity of symptomatology.  Savage, 
supra.  Accordingly, as the veteran has not submitted 
evidence a well grounded claim, his claim for service 
connection for finger fungus must be denied on that basis.  
38 U.S.C.A. § 5107(a).

B.  Dermatitis Of The Hands Secondary To Exposure To 
Herbicides

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt 
v. West, 12 Vet. App. 164 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).

Service medical records are negative for any treatment or 
complaints related to a skin disability of the hands.  A 
clinical evaluation performed during the March 1970 service 
separation examination found the veteran's skin to be normal.

VA medical records dated in November 1995 and March 1996 
reflect a diagnosis of chronic hand dermatitis.  At his 
September 1999 Board video hearing, the veteran indicated his 
belief that he suffered from chloracne of the hands.  He 
stated that he "crawled" in areas that had been sprayed with 
Agent Orange during his time in Vietnam.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  However, the veteran's 
skin disability is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, the necessary link to service cannot 
be established by use of this regulation.  Although the 
veteran claims that he suffers from chloracne, the record 
contains no such diagnosis, and the veteran is not competent 
to provide one.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)(lay persons are not competent to offer medical 
opinions).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's skin 
disability is etiologically related to exposure to Agent 
Orange in service or otherwise to service, even though the 
disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the veteran's skin disability to his exposure to 
Agent Orange.  Accordingly, as the veteran has not submitted 
evidence a well grounded claim, his claim for service 
connection for dermatitis of the hands as a result of 
exposure to herbicides must be denied on that basis.

C.  Knees

Service medical records are negative for any treatment or 
complaints related to a disability of the knees.  A clinical 
evaluation performed during the March 1970 service separation 
examination found the veteran's lower extremities and 
musculoskeletal system to be normal.

In a September 1999 statement, the veteran indicated that he 
"never claimed I had knee problems in Military service but it 
is most likely my back and feet problems caused my knee 
problems."

A March 1996 VA record reflects an impression of early 
degenerative joint disease of the left knee.  However, a 
review of the record shows that there is no medical evidence 
linking any knee disability to the veteran's service.  In 
fact, the veteran has stated that he did not suffer from a 
disability of the knees during service.  Instead, he has 
implied that his knee problems are related to his service-
connected feet and back disabilities.  As the veteran has not 
presented any competent medical evidence that he currently 
suffers from a knee disability as a result of his military 
service, the Board finds that his claim for service 
connection (on a direct basis) is not well-grounded and must 
be denied.

D.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require a medical diagnosis of 
current disability as well as medical evidence of a nexus to 
service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for fingernail fungus is 
denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for dermatitis of the hands 
secondary to exposure to herbicides is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a disability of both 
knees is denied.


REMAND

In view of the veteran's claim that his service-connected 
feet and back disabilities have rendered him unemployable, 
additional development is necessary to resolve the issue of 
entitlement to individual unemployability.  In particular, 
and in light of the veteran's September 1999 Board video 
hearing testimony chronicling his difficulties in obtaining 
employment, the Board finds that an opinion as to whether and 
to what degree the veteran's service-connected disabilities 
render him incapable of obtaining and maintaining gainful 
employment should be obtained.

Further, as the veteran's lumbar spine disability is rated 
under Diagnostic Code 5292, the Board agrees with the veteran 
that VA examinations have not adequately addressed the 
veteran's functional loss on account of pain on movement in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Board also notes that the veteran has not 
undergone an examination of the feet since July 1994.  
Accordingly, further examination of the veteran's service-
connected back and feet disabilities are warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected lumbar 
and thoracic spine disabilities.  The 
claims file and a copy of this REMAND 
must be made available to the examiner.  
All indicated studies should be 
performed, and all findings reported in 
detail.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  To the extent that is possible, 
any functional loss that is present 
should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joints.

3.  The veteran should also be afforded a 
VA feet examination to determine the 
nature and severity of his bilateral pes 
planus disability.  In conjunction with 
the examination of the veteran's back and 
feet, the examiner(s) are requested to 
offer a clear opinion as to whether and 
to what degree the veteran's service-
connected feet and back disabilities 
render him incapable of obtaining and 
maintaining gainful employment.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The RO should then review the 
expanded record and adjudicate the claims 
for entitlement to an increased rating 
for a compression fracture of T10-11 with 
limitation of motion, entitlement to an 
increased rating for post-traumatic 
degenerative joint disease of the lumbar 
spine, entitlement to an increased rating 
for bilateral pes planus, and entitlement 
to a total compensation rating on the 
basis of individual unemployability due 
to service-connected disabilities.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals







